 1   Zachary P. Takos, Esq., Nevada Bar No. 11293
     TAKOS LAW GROUP, LTD.
 2   1980 Festival Plaza Drive, Suite 300
     Las Vegas, Nevada 89135
 3   Telephone: 702.856.4629
     Facsimile: 702.924.4422
 4   Email: zach@takoslaw.com
 5   Counsel for Dell Financial Services, LLC
     (erroneously named as WebBank)
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                          DISTRICT OF NEVADA
 9
       ANDREI GRUIA, an individual,                   Case No.: 2-18-cv-02107-JCM-CWH
10
                       Plaintiff,
11
       v.
12                                                    STIPULATION AND ORDER TO
       EQUIFAX INFORMATION SERVICES,                  EXTEND TIME FOR DELL FINANCIAL
13     LLC, a foreign limited liability company;      SERVICES,   LLC    (ERRONEOUSLY
       EXPERIAN INFORMATION                           NAMED AS WEBBANK) TO RESPOND
14     SOLUTIONS, INC., a foreign corporation;        TO PLAINTIFF’S COMPLAINT
       TRANS UNION, LLC, a foreign limited
15     liability company; BARCLAYS BANK               (SECOND REQUEST)
       DELAWARE, a foreign corporation;
16     BERLIN-WHEELER, INC., a foreign
       corporation; CAPITAL ONE BANK (USA),
17     N.A., a national banking association;
       CHASE BANK USA, N.A., a national
18     banking institution; CITIBANK, N.A., a
       national banking institution;
19     CONVERGENT OUTSOURCING, INC.,
       a foreign corporation; DISCOVER BANK, a
20     foreign corporation; GRANT & WEBER,
       INC., a domestic corporation; NRA
21     GROUP, LLC dba NATIONAL
       RECOVERY AGENCY, a foreign limited
22     liability company; ONEMAIN FINANCIAL
       SERVICES, INC., a foreign corporation;
23     SYNCHRONY BANK, a foreign
       corporation; VERIZON WIRELESS
24     SERVICES, LLC, a foreign limited liability
       company; WEBBANK, a foreign
25     corporation; WELLS FARGO BANK, N.A.,
       a national banking association;
26
                       Defendants.
27
28
                                                 1
 1           Plaintiff Andrei Gruia (“Plaintiff”) and Defendant Dell Financial Services, LLC (erroneously

 2   named as “WebBank”) (“Dell”) hereby stipulate and agree that Dell has up to and including March

 3   8, 2019 to respond to Plaintiff’s Complaint (ECF No. 1). This will provide Dell additional time

 4   needed to investigate Plaintiff’s allegations, to evaluate potential early settlement, and, if needed, to

 5   prepare a response.

 6           This is the second request for such an extension. The first request and Court order extended

 7   the time for Dell to respond to February 22, 2019. This stipulation is made in good faith and is not

 8   intended to cause any delay or prejudice any party.

 9           IT IS SO STIPULATED.

10   DATED this 22nd day of February, 2019.                  DATED this 22nd day of February, 2019.

11   TAKOS LAW GROUP, LTD.                                   LAW OFFICE OF KEVIN L. HERNANDEZ

12
            /s/ Zachary P. Takos                                    /s/ Kevin L. Hernandez
13   Zachary P. Takos, Esq., NV Bar No. 11293                Kevin L. Hernandez, Esq., NV Bar No. 12594
     1980 Festival Plaza Drive, Suite 300                    8872 S. Eastern Avenue, Suite 270
14   Las Vegas, Nevada 89135                                 Las Vegas, NV 89123
15   Counsel for Dell Financial Services, LLC                Counsel for Plaintiff Andrei Gruia
     (erroneously named as WebBank)
16

17

18                                                   IT IS SO ORDERED.
19

20
                                                     UNITED STATES MAGISTRATE JUDGE
21
                                                           February 26, 2019
                                                     DATE:
22

23

24

25

26

27

28
                                                    2
